ACCEPTED
                                                                                       03-15-00369-CR
                                                                                               7657475
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 11/3/2015 12:15:48 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                        NO. 03-15-00369-CR

                                                                 FILED IN
                 IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
             FOR THE THIRD DISTRICT OF TEXAS
                                             11/3/2015 12:15:48 PM
                      AUSTIN, TEXAS
                                                           JEFFREY D. KYLE
                                                                Clerk

                        DACIOUS PARKER
                            Appellant

                                  V.

                     THE STATE OF TEXAS,
                           Appellee


APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                        BRIEF


        Appeal from the District Court of Travis County, Texas
                        167th Judicial District
               Criminal Action No. D-1-DC-12-600094
           Honorable P. David Wahlberg, Judge Presiding



                                       RICHARD D. REED
                                       Lead Counsel for Appellant
                                       316 W. 12th Street
                                       Suite 313
                                       Austin, Texas 78701-1820
                                       Telephone No. 512-322-9443
                                       Email: rick.reed@maverickcounsel.com
                                       State Bar No. 16686100
                                NO. 03-15-00369-CR


                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS
                             AUSTIN, TEXAS


                               DACIOUS PARKER
                                   Appellant

                                          V.

                             THE STATE OF TEXAS,
                                   Appellee


 APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                         BRIEF


TO THE HONORABLE COURT OF APPEALS:
      NOW COMES Appellant Dacious Parker, by and through his attorney of

record, Richard D. Reed, and, pursuant to the provisions of Rule 10.5(b), Texas Rules

of Appellate Procedure, respectfully moves the Court to extend the time to file

Appellant’s brief. In support of such motion, Appellant would show unto the Court

as follows:

                                          I.

      The deadline for filing Appellant’s brief is November 6, 2015.

                                         II.

      Appellant is seeking an extension of thirty-one days.
                                                         III.

         Appellant needs an extension of time to file Appellant’s brief because

Appellant’s counsel has had to spend most of his time during the past thirty days

attending to other criminal cases to which he has been judicially appointed or

assigned. As a result, Appellant’s counsel has not had sufficient time to review the

record, complete the necessary legal research, and prepare Appellant’s brief.

                                                         IV.

         No previous extension to file Appellant’s brief has been sought or granted.

         WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that the Court grant this motion and extend the time for filing Appellant’s brief to

December 7, 2015.

                                                                Respectfully submitted,


                                                                ______________________________
                                                                RICHARD D. REED
                                                                Lead Counsel for Appellant
                                                                316 W. 12th Street
                                                                Suite 313
                                                                Austin, Texas 78701-1820
                                                                Telephone No. 512-322-9443
                                                                Email: rick.reed@maverickcounsel.com
                                                                State Bar No. 16686100




Appellant’s First Motion for Extension of Time to File Brief
Page 2 of 3
                                    CERTIFICATE OF SERVICE


      I hereby certify that on this, the third, day of November, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s First Motion for
Extension of Time to File Brief upon Rosemary Lehmberg, District Attorney of
Travis County, Texas, whose address is 509 West 11th Street, Suite 1.100, Austin,
Texas 78701-2103, by electronically delivering a copy of the said petition to the
following email address: rosemary.lehmberg@traviscountytx.gov.

       I further hereby certify that on this, the third, day of November, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s First Motion for
Extension of Time to File Brief upon Aurora Salina Perez, Assistant District
Attorney of Travis County, Texas, whose address is 509 West 11th Street, Suite 1.100,
Austin, Texas 78701-2103, by electronically delivering a copy of the said petition to
the following email address: aurora.perez@traviscountytx.gov.

       I further hereby certify that on this, the third, day of November, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s First Motion for
Extension of Time to File Brief upon Michael Scott Taliaferro, Assistant District
Attorney of Travis County, Texas, whose address is 509 West 11th Street, Suite 1.100,
Austin, Texas 78701-2103, by electronically delivering a copy of the said petition to
the    following     email     addresses:    scott.taliaferro@traviscountytx.gov  and
appellatetcda@traviscountytx.gov.

       I further hereby certify that on this, the third, day of November, A.D. 2015, I
personally served a copy of the above-and-foregoing Appellant’s First Motion for
Extension of Time to File Brief upon Lisa C. McMinn, State Prosecuting Attorney,
whose address is 209 West 14th Street, Austin, Texas 78701-1614, by electronically
delivering a copy of the said petition to the following email address:
lisa.mcminn@spa.texas.gov.


                                                               ______________________________
                                                               Richard D. Reed
Appellant’s First Motion for Extension of Time to File Brief
Page 3 of 3